DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 4/8/2021. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action: U.S. Patent Application Publication No. 2020/0053749, to Liu et al. (“Liu”), which was applicant-cited.

The following is a status listing of the pending claims:
35 U.S.C. § 112(b) – Claims 6-10 and 16-20 are indefinite.
35 U.S.C. § 102(a)(1) – Claims 1-20 are anticipated over Liu.
Claims 3, 4, 8, 9, 11-15, 18, and 19 are objected to for minor informalities.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 4/8/2021 and 10/13/2021 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed on 4/8/2021 are accepted.

Specification
The title of the invention is not descriptive since it applies to all methods and apparatuses “for transmitting or receiving [an] uplink data channel.” A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 3, 4, 8, 9, 11-15, 18, and 19 are objected to because of the following informalities:
Claims 3, 8, 13, and 18 should have the following similarly recited limitation changed to “the one or more first PUSCHs on a resource after a time duration” for grammatical reasons.
Claims 4 and 14 should have the following similarly recited limitation changed to “the one or more first PUSCH and the second PUSCH [[is]] are transmitted” for grammatical reasons.
Claims 9 and 19 should have the following similarly recited limitation changed to “the one or more first PUSCH and the second PUSCH [[is]] are received” for grammatical reasons.
Claim 11, in line 8, should have the word “and” deleted since there are two other functions recited subsequently (i.e., the “drop” and “transmit” functions).
Claims 12 and 15 are also objected to for depending from objected base claim 11.

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 16 similarly recite, “wherein a transmission of at least part of the one or more first PUSCH is dropped by the terminal.” (Emphasis added.) Claims 6 and 16, however, are with respect to a “method performed by a base station” and a “base station,” respectively. Since the “wherein” clause is with respect to “the terminal” and not the base station, it is unclear how to interpret the “wherein” clause in claims 6 and 16 since it is not further defining any action or structure of the base station. See MPEP § 2111.04(I). For at least this reason, claims 6 and 16 are indefinite  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 17 similarly recite, “wherein at least a transmission of a last PUSCH among the one or more first PUSCHs configured before the second PUSCH is dropped.” As with parent claims 6 and 16, claims 7 and 17 are with respect to actions taken by a base station, whereas the “wherein” clause is with respect to “the terminal” since the limitation is with respect to “transmission of … PUSCH”. As a result, it is unclear how to interpret the “wherein” clause in claims 7 and 17 since it is not further defining any action or structure of the base station. See MPEP § 2111.04(I). For at least this reason, claims 7 and 17 are indefinite  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, the limitation of claims 7 and 17 will be interpreted such that the base station does not receive a transmission of the last PUSCH among the one or more first PUSCHs.

Claims 8 and 18 similarly recite, “wherein a transmission of the one or more first PUSCHs on a resource after time duration from a symbol associated with the downlink control information is dropped.” As with parent claims 6 and 16, claims 8 and 18 are with respect to actions taken by a base station, whereas the “wherein” clause is with respect to “the terminal” since the limitation is with respect to “transmission of … PUSCH”. As a result, it is unclear how to interpret the “wherein” clause in claims 8 and 18 since it is not further defining any action or structure of the base station. See MPEP § 2111.04(I). For at least this reason, claims 8 and 18 are indefinite  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, the limitation of claims 8 and 18 will be interpreted such that the base station does not receive a transmission among the one or more first PUSCHs.

Claims 9, 10, 19, and 20 are also rejected under section 112(b) at least for their respective dependencies from claims 6 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. 2020/0053749).

Regarding claim 11, Liu teaches:
A terminal in a communication system (Liu, Fig. 6, the terminal device 600 is part of communication system as shown in Fig. 9, for example, see also ¶¶ 101-102, 135), the terminal comprising: 
a transceiver (Liu, Fig. 6, transceiver 610, ¶ 102); and
a controller (Liu, Fig. 6, processor 620, ¶ 102) configured to: 
receive, from a base station, configuration information indicating a resource for one or more first physical uplink shared channels (PUSCHs) (Liu, Fig. 2, step 210, ¶¶ 58-59, see also Fig. 4, step 410, ¶¶ 73-76, the configured grant is for one or more PUSCH resources, such as shown in Figs. 1, 3, ¶¶ 50, 62), 
receive, from the base station, downlink control information indicating a resource for a second PUSCH, wherein the resource for the second PUSCH is after the resource for the one or more first PUSCHs (Liu, Fig. 2, step 210, ¶¶ 58-59, see also Fig. 4, step 410, ¶¶ 73-76, the dynamic grant is for a second PUSCH resource after the first, such as shown in Figs. 1, 3, ¶¶ 50, 62), and 
drop a transmission of at least part of the one or more first PUSCHs (Liu, Fig. 2, step 220, ¶ 59, see also Fig. 4, step 420, ¶¶ 77-82, the dynamic grant (i.e., second PUSCH) may be prioritized over the configured grant (i.e., first PUSCH), that is, the dynamic grant overrides the configured grant, and thus, the configured grant resources are dropped); and
transmit the second PUSCH to the base station (Liu, ¶¶ 59, 77-82, see also Figs. 1, 3, where the dynamic grant resources (i.e., second PUSCH) are transmitted).

Regarding claim 1, which is directed to a “method performed by a terminal in a communication system,” there are recited steps that are virtually identical to the functions performed by the “terminal” as defined in claim 11. As a result, the scope of claim 1 is covered by the scope of claim 11, and claim 1 is anticipated under section 102(a)(1) over Liu for the same reasons as were presented above in the rejection of claim 11 under section 102(a)(1).

Regarding claim 16, Liu teaches:
A base station in a communication system (Liu, Fig. 8, the network device 800 can be a base station in a communication system, such as shown in Fig. 9, ¶¶ 121-122, 135), the base station comprising: 
a transceiver (Liu, Fig. 8, transceiver 810, ¶ 122); and
a controller (Liu, Fig. 8, processor 820, ¶ 122) configured to: 
transmit, to a terminal, configuration information indicating a resource for one or more first physical uplink shared channels (PUSCHs) (Liu, Fig. 2, step 210, ¶¶ 58-59, see also Fig. 4, step 410, ¶¶ 73-76, the configured grant is for one or more PUSCH resources, such as shown in Figs. 1, 3, ¶¶ 50, 62), 
transmit, to the terminal, downlink control information indicating a resource for a second PUSCH, wherein the resource for the second PUSCH is after the resource for the one or more first PUSCHs (Liu, Fig. 2, step 210, ¶¶ 58-59, see also Fig. 4, step 410, ¶¶ 73-76, the dynamic grant is for a second PUSCH resource after the first, such as shown in Figs. 1, 3, ¶¶ 50, 62), and 
receive the second PUSCH from the terminal (Liu, ¶¶ 59, 77-82, see also Figs. 1, 3, where the dynamic grant resources (i.e., second PUSCH) are received), 
wherein a transmission of at least part of the one or more first PUSCH is dropped by the terminal (Liu, Fig. 2, step 220, ¶ 59, see also Fig. 4, step 420, ¶¶ 77-82, the dynamic grant (i.e., second PUSCH) may be prioritized over the configured grant (i.e., first PUSCH), that is, the dynamic grant overrides the configured grant, and thus, the configured grant resources are dropped, which means the base station does not receive the transmission).

Regarding claim 6, which is directed to a “method performed by a base station in a communication system,” there are recited steps that are virtually identical to the functions performed by the “base station” as defined in claim 16. As a result, the scope of claim 6 is covered by the scope of claim 16, and claim 6 is anticipated under section 102(a)(1) over Liu for the same reasons as were presented above in the rejection of claim 16 under section 102(a)(1).

Regarding claims 2, 7, 12, and 17, which depend from claims 1, 6, 11, and 16, respectively, Liu further teaches “at least a transmission of a last PUSCH among the one or more first PUSCHs configured before the second PUSCH is dropped,” as recited in each claim. Liu, ¶¶ 71, 62, 80, the overlap can be total (e.g., “at least partially overlap”), thus, the override can be total as well, and thus, all PUSCH resources would be dropped, which would include the last.

Regarding claims 3, 8, 13, and 18, which depend from claims 1, 6, 11, and 16, respectively, Liu further teaches “a transmission of the one or more first PUSCHs on a resource after [a] time duration from a symbol associated with the downlink control information is dropped,” as recited in each claim. Liu, Fig. 3, ¶¶ 12, 13, 23, 24, 73, 97, 98, where the configuration information, e.g., grants, scheduling, DCI, etc., is received in at least the PDCCH region, which is before the PUSCH region, and thus, the first PUSCHs would be scheduled a time duration after receiving the configuration information, which is received in a symbol, see also ¶¶ 50, 62, 67, 85.

Regarding claims 4, 9, 14, and 19, which depend from claims 1, 6, 11, and 16, respectively, Liu further teaches “the one or more first PUSCH and the second PUSCH [are] transmitted in a shared spectrum channel,” as recited in claims 4 and 14, and “the one or more first PUSCH and the second PUSCH [are] received in a shared spectrum channel,” as recited in claims 9 and 19. Liu, Fig. 9, the wireless spectrum of the networks 910, 911 is shared among different network devices, see ¶¶ 135-136, and thus, the PUSCH resources as shown in Figs. 1, 3, are transmitted over the shared spectrum.

Regarding claims 5, 10, 15, and 20, which depend from claims 1, 6, 11, and 16, respectively, Liu further teaches:
in case a predetermined condition is satisfied, a transmission of the one or more first PUSCH is not dropped and the second PUSCH is transmitted after the transmission of the one or more first PUSCH without a channel access procedure for the second PUSCH (Liu, Fig. 2, step 220, ¶ 59, see also Fig. 4, step 420, ¶¶ 77-82, the dynamic grant (i.e., second PUSCH) may be prioritized over the configured grant (i.e., first PUSCH), that is, the dynamic grant overrides the configured grant, and thus, the overlapped configured grant resources are dropped), wherein the predetermined condition includes at least one of: 
resource blocks (RBs) for the second PUSCH occupy all RBs of the one or more first PUSCH or all RBs of a subset of the one or more first PUSCH (Liu, ¶¶ 71, 62, 80, the overlap can be partial (e.g., “partially overlap”), thus, a subset of RBs in the corresponding PUSCH resources would include both the first PUSCH and second PUSCH, and only those PUSCH resources would be dropped, and the others would still be transmitted);
a priority of a channel access procedure for the one or more first PUSCH is larger than or equal to a priority of a channel access procedure for the second PUSCH; and a sum of transmission durations of the one or more first PUSCH and second PUSCH is within a maximum channel occupancy time (MCOT) (These limitations are not given patentable weight since only one of the “predetermined conditions” need be met.),

as similarly recited in each claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2021/0266953 and 2022/0286973 describe various ways to configured different PUSCH resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/Primary Examiner, Art Unit 2413